Citation Nr: 0207647	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  00-06 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.   


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Little Rock, Arkansas, (hereinafter RO).  Following 
a March 2001 Board remand, the claim for pension benefits was 
granted.  Thus, the only issue remaining on appeal is listed 
on the title page.   


REMAND

A VA Form 9 dated in January 2000 reflected an intent on the 
part of the veteran to appear at a hearing at the RO before a 
Board Member.  By letter dated in May 2002, the veteran was 
requested to clarify whether he still desired such a hearing.  
He was also informed therein that that if he did not respond 
to this letter within 30 days, it would be assumed that he 
wished to appear at a hearing before a Board member at the 
RO.  Thus, as no response to this letter is of record, the 
veteran must be scheduled for such a hearing.  

The Board observes that recently published regulations permit 
the Board to obtain evidence and cure procedural defects 
without remanding.  However, they were not intended to 
preclude a remand in these circumstances.  See 67 Fed. Reg. 
3,099-3.016 (Jan. 23, 2002) (to be codified at 38 C.F.R. §§ 
19.9, 19.31, 20.903 and 20.1304); Chairman's Memorandum No. 
01-02-01 para. 9(c)(5) (January 29, 2002).  

For the reasons stated above, this case is REMANDED for the 
following development: 

The RO should schedule a hearing for the 
veteran at the RO before a traveling 
Member of the Board.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted in this case.  The veteran need take no 
action until so notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


